Citation Nr: 0100424	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  94-25 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1960 to March 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision by the RO in St. 
Petersburg, Florida, which denied entitlement to a total 
disability rating for compensation based on individual 
unemployability.  The veteran appealed this issue to the 
Board.  In an August 1994 rating decision, the RO denied 
service connection for a cervical spine disability and an 
increased rating for service-connected neurological disorder.  
An increased rating for right clavicle disability was 
granted.  The veteran appealed all issues to the Board.  

In a March 1998 decision, the Board denied an increased 
rating for service-connected neurological disorder involving 
the right upper extremity, and granted an increased rating 
for right clavicle disability; these issues are no longer 
before the Board.  Also in March 1998, the Board remanded the 
service connection and total rating issues for further 
development and adjudication.  

In May 2000, the St. Petersburg RO granted the veteran 
service connection was granted for a cervical spine 
disability, thus resolving that issue.  The denial of the 
claim for a disability rating for compensation based on 
individual unemployability was confirmed and continued.  
Hence, that issue, the only one remaining on appeal, has been 
returned to the Board for further consideration.  In June 
2000, the veteran requested transfer of his claims file from 
the St. Petersburg RO to the RO in Phoenix, Arizona.

In correspondence received in July 2000, the veteran raised 
the issues of service connection for post-traumatic stress 
disorder and for dental disability.  As noted below, these 
issues are referred to the RO for adjudication.  



REMAND

The Board notes that although the veteran was examined on two 
occasions in June 1999, neither examiner offered an opinion 
as to the veteran's ability to be employed.  Moreover, as 
noted in the introductory portion of this remand decision, 
the veteran has raised two additional service connection 
issues.  The outcome of his claims may have some bearing on 
his claim for a total disability rating for compensation 
based on individual unemployability.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, while the 
Board does not currently have jurisdiction over the service 
connection issues, those issues must be addressed prior to 
readjudication of the issue of a total disability rating for 
compensation based on individual unemployability.

Accordingly, the Board finds that the RO should readjudicate 
the additional service connection issues, entitlement to 
service connection for PTSD and for dental disability.  With 
regard to these service connection issues, the Board notes 
that VA is under new directives regarding the development of 
such claims.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). Among other things, this law 
defines VA's duty to assist a claimant in obtaining evidence 
to necessary to substantiate the claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in light of the 
foregoing, another remand is warranted, even though it will, 
regrettably, further delay the Board's decision on the total 
rating issue.  

The RO should obtain and associate with the record all 
outstanding records of medical evaluation/treatment for his 
alleged PTSD and dental disabilities, particularly those from 
VA or other government entities.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, the 
record reflects that the veteran has received treatment from 
the VA medical facility in Fort Myers, Florida.  Such records 
must be obtained, along with records from any other source or 
facility identified by the veteran; the veteran is also 
invited to submit pertinent medical or lay evidence in his 
possession.  The RO should also follow all appropriate 
development procedures for PTSD claims.  Thereafter, the 
veteran should be afforded VA examinations to determine if he 
has the alleged disabilities, and, if so, whether any such 
disorder(s) is/are related to service.  In addition each 
examiner should render an opinion as to the extent to which 
the veteran's service-connected disability(ies) interfere 
with employment, or whether they preclude employment 
altogether.  

After the aforementioned development is completed, and, if 
not rendered moot, the issue of entitlement to a total 
disability rating for compensation based on individual 
unemployability should be readjudicated, on the merits.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
Fort Myers VA facility, as well as from 
other source or facility identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also.  

2.  The RO should properly develop the 
veteran's service connection claim for 
PTSD, to include a determination as to 
whether the veteran engaged in combat, as 
well as stressor development and 
verification, as appropriate..  

3  After associating with the claims file 
all records received pursuant to the 
above-requested development, the veteran 
should be afforded VA psychiatric, 
dental, and other appropriate 
examination(s), to determine the current 
nature, extent, and manifestations of the 
veteran's alleged psychiatric and dental 
disabilities as well his current service-
connected disabilities.  The entire 
claims folder, to include a complete copy 
of this REMAND, must be provided to and 
be reviewed by each physician designated 
to examine the veteran.  All necessary In 
addition, all necessary testing should be 
completed to include x-rays and 
laboratory tests.  

With regard to the psychiatric 
examination, the physician should provide 
a multi-axial diagnosis, reporting all 
psychiatric diagnoses found to be 
present.  Further, for each psychiatric 
disorder diagnosed, the examiner should 
indicate whether it is at least as likely 
as not that such disorder is a result of 
the veteran's active military service.  
If any combat action (to which a 
purported stressor is deemed related) or 
specific in-service stressful 
experience(s) is/are found to be 
corroborated by the record, the examiner 
should specifically indicate whether such 
action/experience(s) is/are sufficient to 
support a diagnosis of PTSD.  If so, the 
examiner should specifically indicate how 
the other diagnostic criteria for the 
condition are met, and comment upon the 
link between the current symptomatology 
and the in-service combat 
action/stressful experience(s).  

With regard to the dental disability, the 
physician  should indicate if the 
veteran's current dental problems are at 
least as likely as not a result of the 
veteran's active military service.  

With regard to the veteran's current 
service-connected disabilities, the 
physician(s) should determine the current 
nature, extent, and manifestations of 
those disabilities.  

Each physician should offer an assessment 
of the extent to which the 
disability(ies) evaluated (either alone 
on in concert with other disabilities) 
impact(s) upon the veteran's 
employability.  Each physician must set 
forth the complete rationale underlying 
any conclusions drawn and opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered..

6.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claims for service connection for PTSD 
and for dental disability.  If either of 
those claims is not resolved to his 
satisfaction, the veteran and his 
representative should so be advised.  If 
the veteran files a timely notice of 
disagreement as to either issue, he and 
his representative should be provided 
with a statement of the case as required 
by 38 U.S.C.A. § 7105(d) (West 1991) as 
to the appealed issue(s).

7.  If not rendered moot, the RO should 
adjudicate the veteran's claim for a 
total disability rating for compensation 
based on individual unemployability in 
light of all pertinent evidence of record 
and legal authority, to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

8.  If the total rating claim continues 
to be denied, he and his representative 
must be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response.  However, the 
veteran and his representative are hereby 
reminded that to obtain appellate 
jurisdiction over the issues referred to 
herein that are not currently in 
appellate status, a timely appeal must be 
perfected.  The RO should not return the 
claims file to the Board until the time 
period for doing so has expired.    

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



